EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Burns Israelsen on 9/8/2021.
The application has been amended as follows: 
Claim 1 is amended at line 7 to read “that extend outwards”.
Claim 2 is amended at line 6 to read “[[one]] sides of the arms are hinge-coupled to the hinge pins”.
Claim 4 is amended to read:  
“The holder for a vehicle according to claim 1, wherein: 

the rear surface of [[the]] a lateral plate of the housing has elastic stumbling . . . .”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art discovered during the search is US Patent 6,926,242 to Hall.  Hall discloses a holder for a vehicle comprising four fixing bars (Col. 5, line 63 – Col. 6, line 2), a pressurizing member (5) that moves forward and backward and a holding part (upper portion connecting light 50 to clamp – Figs. 1-2) wherein a pressurizing part (bottom portion of the pressurizing member 5) is formed on the front surface of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734